November 1, 1960


Dr. J. W. Edgar
Commissioner of Education
Capitol Station
Austin, Texas          Opinion No. WW-957
                       Re:   Whether the wife of a mem-
                             ber of the governing board
                             of a Fresh Water Supply
                             District Is eligible to
                             serve as trustee of an lnde-
                             pendent school district which
                             purchases and contracts for
                             Its waterfrom such Fresh
                             Water.Supply District and
Dear Dr. Edgar:              related question.
           We have your letter of recent date containing
~two questions on which you have requested the opinion of
 this office. The questions are':
               "1. Is the wife of a member of the
          governing board of a Fresh Water Supply
          District eligible to serve as trustee of
          an independent school district which pur-
          chases and contracts for its water from
          such Fresh Water Supply District?
               "2. Is the wife of~a stockholder In
          a bank which is the depository for an ln-
          dependent school district eligible to
          serve as trustee of such independent school
          district?"

          Regarding your first question, we have found no
constitutional or statutory provision which would be violated
by the wife of a supervisor of a Fresh Water Supply District
serving as trustee of an Independent School District which
contracts for the purchase of water from such water district,
nor do we feel that such a situation would be violative of the
common law rule of lncompatibllity. Although this question
Dr. J. W. Edgar, Page 2 (WW-957)


concerns the ellglbllty of a prospective trustee of an
independent school district, It also gives rise to an
additional question to wit: May the Board of Trustees of
an Independent school district legally contract with a
Fresh Water Supply District for Its water when one of said
trustees is the wife of a supervisor of such water district?
It Is our opinion that such a contract would not be voided
by the marital relationship in question. It Is a well
settled rule in Texas that a contract entered into by a
DUbliC Official. In his official canacitv. in which he has
a personal.pecunlary Interest, either directly or lndlrect-
lY3 Is void, Meyers v. Walker, 276 S.W. 305 (Clv. App.,
June 1925, no writ history). However, since the supervisors
of such water districts ark paid on a day rate, the wife of
such a supervisor has no pecuniary Interest, directly or ln-
directly, in the water supply contract between the lndepen-
dent school district and the water district.
          In connection with yourssecond question, we quote
from Attorney General's Opinion MO. 2785 rendered in Septem-
ber, 1929:
          "'Honorable S. M. N. Marrs
            State Superintendent of Public Instruction
            Austin, Texas

          "'Dear Sir:
               "'This will acknowledge receipt of your
          letter of September lOth, addressed to the
          Attorney General. By this favor, you ask
          the opinion of the department as to whether
          a stockholder or director of a corporation
          serving as depository or treasurer of an
          independent school district would be eli-
          gible for appointment and qualification as
          trustee of said school district.   '..
               "'We are of the opinion that the two
          positions present such a conflict of inter-
          ests as to prevent the holding of the two
          relationships at one and the same time. The
          trustees of an lndpendent school district
          have as part of their duty the task of see-
          ing that the treasurer or depository proper-
          ly manages the fund and moneys of the school
 Dr. J. W. Edgar, Page 3 (WW-95'7)


           district. It is also Incumbent upon the
           trustees to see that the school funds are
           properly protected by bonds and that the
           solvency of the bonds and also the solvency
           of the institution should be watched after
           to the end that the moneys may always be
           properly protected. Innumerable Instances
           could be recounted where the pecuniary ln-
           terests of a stockholder In a corporation
           would sway the trustee to an act of favorl-
           tlsm, at least that an unbiased and non-
           Interested trustee would resolve against
           such depository or treasurer; without attempt-
           ing to enumerate these various objections.we
           conclude that upon the grounds of public
           policy the two positions are incompatible and
           that, therefore, we must answer your question
           by saying that a stockholder or officer of a
           corporation acting as a depository for an ln-
           dependent school district would not be eligible
           for appointment or election as trustee of said
           school district . . 6"
            It is our opinion that said reasons, founded on
  public policy, which make a stockholder or director of such
  depository ineligible for the office of trustee of an lnde-
  pendent school district also render the wife of such stock-
~~holder or director Ineligible tomserve as such trustee. The
  Interests of a husband and wife are so closely related that
  It would be naive and impractical to draw a distlnctlon,bet-
  ween them which would result In allowing the wife to serve
  as such trustee when the husband is ineligible to so serve
  because of the reasons Indicated above. Even If our opinion
  was to the effect that the wife of such stockholder 1s ell-
  gible to serve as trustee for such independent school dls-
  trlct, the depository contract between the bank and the
 lndependent school district would be made void by such service
  because of the direct pecuniary Interest of the wife in such
  contract, Meyers v. Walker, su ra. If the stock In question
  Is community property, the vrl
                              -38x
                                e s vested with her community
  share of same and even If such stock 1s the separate property
  of the husband, the wife Is entitled to her community share
  In all dividends earned by such stock. In either event, the
  wife has a direct pecuniary interest in the depository con-
  tract In question.
Dr. J. W. Edgar, Page 4 (WW-957)


                        SUMMARY
            The wife of a supervisor of a Fresh Water
            Supply District which contracts for the
            sale of water to an Independent school dls-
            trict Is eligible to serve as trustee of
            such Independent school district, and present
            and future water supply contracts between
            such water district and school district are
            not made void by said marital relationship
            because said trustee has no pecuniary Interest
            in such contracts. The wife of a stockholder
            In a bank which Is the depository for an lnde-
            pendent school district is not eligible to
            serve as trustee of such Independent school
            district, because of certain reasons indicated
            herein which are founded on public policy, and
            If such wife were eligible to serve as such
            trustee, the depository contract between the
            bank and the school district would be made void
            by such service due to the pecuniary interest
            of such'wife in such contract.
                                   Yours-very truly,
                                   WILL WILSOl$
                                   Attorney General of Texas



                                   BY
                                        IIJoe B. McMaster
                                        Assistant

JBM:mm
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John C. Stelnberger
W. 0. Shultz, II
Joe Allen Osborn
C. Dean Davis
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore